375 S.W.2d 309 (1964)
Manuel MORENO, Appellant,
v.
The STATE of Texas, Appellee.
No. 36537.
Court of Criminal Appeals of Texas.
February 12, 1964.
*310 Abe San Miguel, Carlos C. Cadena, San Antonio, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Presiding Judge.
The offense is aggravated assault; the punishment, six months in jail.
The complaint alleges that the offense was committed on or about "the 7 day of March A.D. 19663."
The allegation of an impossible date as the date of the commission of the offense will render the indictment, information or complaint fatally defective. Chadwick v. State, Tex.Cr.App., 252 S.W.2d 165, and other cases cited in 1 Branch's Ann.P.C.2d Ed., p. 455, Sec. 454.
The complaint being fatally defective the judgment is reversed and the prosecution under the complaint and information herein is ordered dismissed.